10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case'Z:lS-cv-OlSQS-JLR Document 13 Filed 02/26/19 PagelofS

Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE
UNITED STATES FOR THE USE AND
BENEFlT OF ROCK SUPREMACY, LLC, an No. 2218-cv-l698-JLR
Oregon Limited Liability Company,
STIPULATION TO EXTEN])
Plaintiff, INITIAL DISCLOSURE
DEADLINE AND PRG'POSEB
v. ORDER
S.E.A. CONSTRUCTION, LLC, doing business
as S.E.A. Construction LLC, a Washington
limited liability company; and TRAVELERS
CASUALTY & SURETY COMPANY OF
Al\/IERICA BOND #106735800,
Defendants.
STIPULATION

The parties stipulate to the amendment of the initial disclosure deadline set in the
Court’s~Order Regarding lnitial Disclosures, Joint Status Report, and Early Settlernent. See
Dl<:t. lO. The parties seek this amendment primarily because of the timing for S.E.A.
Construction to file its Answer and Counterclaims and because Rock Supremacy’s counsel is
currently out of the office The Court has not set a trial date. The parties stipulate to and

respectfully request that the Court impose the deadline set forth below:

lnitial Disclosures Pursuant to FRCP 26(a)(1) March 6, 2019
sTrPULATIoN EXTENDING
INITIAL DIsCLosURE DEADL]NE Davis Wright Tf@maine LLP

LAW OFFICES
(USDC NO. 2218-CV-1698-JLR) - l 920 Fish Av¢nu=, suite 3300
seame, WA 98104-1610
206.622.3150 main ‘ 206.757.7700 m

 

 

 

Lll-IdL)J[\)

\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:`18-cV-01698-JLR Document 13 Fi!ed 02/26/19 Page 2 of 3

Presented this 26th day of February, 2019.

 

 

 

 

Davis Wright Tremaine LLP Zoretic Law, PLLC
Attorneys for Defendant S.E.A. Attorneys for Plaintiff Rock Supremacy,
Construction, LLC LLC.
. By s/ Sarah Cox . By S/Mike Zoretic
Sarah E. Cox, WSBA #467 03 Mike Zoretic, WSBA #21221
J ames HoWard, WSBA #37259 P.O. BoX 427
920 Fifth Ave., Ste. 3300 Pateros, WA 98846
Seattle, WA 98104-1610 (206) 465-8109
(206) 622-3150 ' mike@zoreticlaw.com
(206) 757-7700
sarahcox@dwt.com
jameshoward@dwt.com
ORDER
Based on the Stipulation cf Parties, it is hereby ORDERED that the pre-trial deadline
for lnitial Disclosures is as folloWs:
lnitial Disclosures Pursuant to FRCP 26(a)(l) March 6, 2019.
.\¢k
DATED this 93 day of 2 §
The l-lmiora le J ames Robart
United Stat s District Judge
STIPULATION EXTENDING »
. NTIAL DlsCLo sURE DEADLiNE Davis W“`gh‘ Tremai“e LLP

LAW OFFICES
(USDC NO. 2218-CV-169 S-ILR) - 2 920 rish Avenue, suits 3300
seame, WA 98104-1610
2064622.3150 main - 206.757.7700 ex

 

 

 

 

.|>

\]O\U`l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18~cv-01698-JLR Document 13 Filed 02/26/19 Page 3 of 3

'CERTIFICATE OF SERVICE
l hereby certify that on February 26, 2019, l electronically filed the foregoing
STIPULATION AND PROPCSED ORDER EXTENDING INITlAL DISCLOSURE
DEADLINE With the Clerk of the Court using the CM/ECF system, Which Will send
notification of such filing to those attorneys of record registered on the Cl\/I/ECF system. All
other parties (if any) Will be served in accordance With the Federal Rules of Civil Procedure.
Dated this 26th day of February, 20l9.

By S/ Sarah Cox
Sarah Cox, WSBA #467()3

STIPULATION EXTENDING g ` _ '
INITIAL DISCLOSUR_E DEADLINE ' D@VIS Wflght Tr€mam€ LLP

. LAW OFFICES
(USDC NO. 2:18-CV-169 S-JLR) - 3 _ 920 Fiiih Avenue, suite 3300
seam¢,wA 98104-1610
206.622.3150 main- 206.757.7700 fax

 

 

 

 

